         Case 1:21-cr-00150-VSB Document 12 Filed 04/22/21 Page 1 of 1




                                                                                 April 20, 2021
BY ECF
The Honorable Judge Vernon S. Broderick
                                                                            4/22/2021
United States District Judge
Southern District of New York                 The status conference scheduled for April 23, 2021 is hereby adjourned to
500 Pearl Street                              June 11, 2020 at 10:00 a.m. The adjournment is necessary to permit defense
                                              counsel to review discovery material and allow the parties time to continue
New York, NY 10007
                                              discussing a pretrial disposition of this matter. The Court finds that the ends of
                                              justice served by granting a continuance outweigh the best interests of the
RE:    United States v. Jared Harley Alba
                                              public and the defendant in a speedy trial. Accordingly, it is further ordered
       21 Cr. 150 (VSB)
                                              that the time between April 23, 2021 and June 11, 2021 is hereby excluded
                                              under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), in the interest of justice.
Honorable Judge Broderick:

        I write on behalf of Jared Harley Alba to request an adjournment of the status conference
in the above-captioned matter, currently scheduled for April 23, 2021. The Government does not
object to this request.
       Shortly after Mr. Alba’s arraignment on the indictment, the Government provided the
defense with Rule 16 discovery. Based on a review of that discovery, the defense requested
additional outstanding discovery. Today, the Government provided defense counsel additional
discovery. In light of the new discovery disclosure, the defense respectfully respects a 45-day
adjournment of this matter, which will enable defense counsel and Mr. Alba to review and discuss
the supplemental discovery.
       In addition, the Government requests, with the consent of the defense, that the Court
exclude time through the next-scheduled conference under the Speedy Trial Act. Such an exclusion
would be in the interests of justice as it would allow the defense time to continue reviewing
discovery in this matter. See 18 U.S.C. § 3161(h)(7)(A).
       Thank you for your consideration of this request.
                                                     Respectfully submitted,

                                                            /s/
                                                     Marne L. Lenox
                                                     Assistant Federal Defender
                                                     (212) 417-8721

cc:    Ashley Nicolas, Assistant U.S. Attorney
